gDETAILED ACTION
This action is in response to applicant’s amendment filed on 07 July 2022.  Claims 1-9, 16-25, and 27, are now pending in the present application and claims 10-15 and 26 have been canceled.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/521051, filed on 21 April 2017.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 16-25, and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takagaki (US 2008/0008183 A1).
	Regarding claims 1-9 and 16-25, Takagaki discloses a method comprising: at an edge user plane entity in a mobile network, obtaining from a control plane entity, one or more rules for classifying traffic from a user equipment device as low latency traffic to be directed over a dedicated bearer for a local breakout by the edge user plane entity to a data network; obtaining a packet sent by the user equipment device and received by a base station; applying the one or more rules to the packet to determine whether the packet is associated with a packet flow that is the low latency traffic; when the packet is determined to be associated with the packet flow that is the low latency traffic, directing the packet over the dedicated bearer for the local breakout by the edge user plane entity to the data network; and when the packet is determined not to be associated the packet flow that is the low latency traffic, directing the packet over a default bearer for central breakout to the data network { (see pg. 4, [0034, 0049]; Figs. 1-3) }.
	Regarding claim 27, Takaki discloses the method of claim 1, wherein the edge user plane entity includes an edge user plane software gateway and wherein the dedicated bearer for the local breakout includes a software gateway portion anchored on the edge user plane software gateway and the default bearer for the central breakout is anchored by a central user plane software gateway { (see pg. 4, [0034, 0049]; Figs. 1-3) }.	





















Response to Arguments
 	Applicant's arguments with respect to claims 27 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
	In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).
 	Regarding applicant’s argument(s) of claims 2-9 and 16-25, the claims are addressed for the same reasons as set forth above and as applied above in each claim rejection.

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
21 October 2022